In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Schmidt, J.), dated May 14, 1998, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the defendant’s motion is granted, and the complaint is dismissed.
The defendant made out a prima facie case entitling it to summary judgment dismissing the complaint. Since the plaintiff failed to “demonstrate * * * the existence of a factual issue requiring a trial of the action or tender an acceptable excuse for [her] failure to do so” (Zuckerman v City of New York, 49 NY2d 557, 560), the motion should have been granted (see, Zuckerman v City of New York, supra). Ritter, J. P., Altman, Krausman and Florio, JJ., concur.